Case 1:18-cv-01516-LO-IDD Document 50 Filed 02/06/19 Page 1 of 2 PageID# 353




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

                       Plaintiff,


v.                                                           Civil Action No. 1:18-cv-01516-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                       Defendants.




                                    CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of February 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, and that there are no counsel of record for

defendants at this time.
Case 1:18-cv-01516-LO-IDD Document 50 Filed 02/06/19 Page 2 of 2 PageID# 354




Date: February 6, 2019               /s/ Monica Riva Talley
                                    Monica Riva Talley (VSB No. 41840)
                                    Byron Pickard (VSB No. 47286)
                                    Dennies Varughese, Pharm.D. (pro hac vice)
                                    Nirav N. Desai (VSB. No. 72887)
                                    Nicholas J. Nowak (pro hac vice)
                                    Daniel S. Block (pro hac vice)
                                    STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                    1100 New York Ave., N.W., Suite 600
                                    Washington, DC 20005-3934
                                    Telephone No.: (202) 371-2600
                                    Facsimile No.: (202) 371-2540
                                    mtalley@sternekessler.com
                                    bpickard@sternekessler.com
                                    dvarughe@sternekessler.com
                                    ndesai@sternekessler.com
                                    nnowak@sternekessler.com
                                    dblock@sternekessler.com

                                   Attorneys for Plaintiff
